1

2

3                                  UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                    ***

6     KENTRELL D. WELCH,                                      Case No. 2:19-cv-01243-APG-NJK

7                                       Plaintiff,                          ORDER
                v.
8                                                                    (Docket Nos. 17, 19)
      LIGGETT, et al.,
9
                                     Defendants.
10

11              Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

12   (“NDOC”), has filed two motions for leave to file an amended complaint with what appears to be

13   supplemental allegations to counts in his original complaint. Docket Nos. 17, 19. He has not filed

14   a complete amended complaint.

15          The Court will not piecemeal documents together to determine whether Plaintiff states a

16   colorable claim. The Court therefore declines to screen Plaintiff’s complaint at this time and grants

17   Plaintiff leave to file a complete First Amended Complaint.

18          The Court notes that, if Plaintiff chooses to file a complete amended complaint, Plaintiff

19   shall file that amended complaint no later than November 21, 2019. If Plaintiff chooses not to file

20   a complete amended complaint, the Court will screen Plaintiff’s original complaint, Docket No. 1-

21   1, only.

22          If Plaintiff chooses to file a complete amended complaint, he is advised that an amended

23   complaint supersedes (replaces) the original complaint and, thus, the amended complaint must be

24   complete in itself without reference to any other complaint. See Hal Roach Studios, Inc. v. Richard

25   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party was

26   named in the original complaint is irrelevant; an amended pleading supersedes the original”).

27   Moreover, Plaintiff should file the amended complaint on this Court’s approved prisoner civil rights

28   form, and it must be entitled “First Amended Complaint.”
1    III.   Conclusion

2           For the foregoing reasons, it is therefore ordered that Plaintiff’s motions for leave to file an

3    amended complaint, Docket Nos. 17, 19, are DENIED without prejudice.

4           It is further ordered that, if Plaintiff chooses to file an amended complaint, as outlined in

5    this order, Plaintiff shall file the complete amended complaint no later than November 21, 2019.

6           It is further ordered that the Clerk of the Court shall send to Plaintiff the approved form for

7    filing a § 1983 complaint, instructions for the same, a copy of his original complaint, Docket No.

8    1-1, and a copy of the motions for leave to file an amended complaint, Docket Nos. 17, 19. If

9    Plaintiff chooses to file an amended complaint, he must use the approved form and he shall write

10   the words “First Amended” above the words “Civil Rights Complaint” in the caption.

11          It is further ordered that, if Plaintiff chooses not to file an amended complaint by November

12   21, 2019, the Court will screen Plaintiff’s original complaint, Docket No. 1-1, only.

13          DATED: October 22, 2019.

14

15

16                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26

27
28

                                                       2
